Exhibit 10.2

 

SYBRON DENTAL SPECIALTIES, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

i



--------------------------------------------------------------------------------

SYBRON DENTAL SPECIALTIES, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

TABLE OF CONTENTS

 

               PAGE


--------------------------------------------------------------------------------

ARTICLE 1

   ESTABLISHMENT, PURPOSE AND DURATION    1      1.1    Establishment of the
Plan and Effective Date    1      1.2    Purpose of the Plan    1      1.3   
Duration of the Plan    1

ARTICLE 2

   DEFINITIONS    1

ARTICLE 3

   ADMINISTRATION    3      3.1    The Committee    3      3.2    Authority of
the Committee    3      3.3    Decisions Binding    3

ARTICLE 4

   SHARES SUBJECT TO THE PLAN    3      4.1    Number of Shares    3      4.2   
Lapsed Awards    3      4.3    Adjustments in Authorized Shares    3

ARTICLE 5

   ELIGIBILITY AND PARTICIPATION    3      5.1    Eligibility    3      5.2   
Actual Participation    4

ARTICLE 6

   STOCK OPTIONS    4      6.1    Grant of Options    4      6.2    Award
Agreement    4      6.3    Option Price    4      6.4    Duration of Options   
4      6.5    Exercise of Options    4      6.6    Payment    4      6.7   
Restrictions on Share Transferability    4      6.8    Termination of Employment
   4      6.9    Termination for Cause    5      6.10    Non-transferability of
Options    5

ARTICLE 7

   CHANGE IN CONTROL    5

ARTICLE 8

   AMENDMENT, MODIFICATION, AND TERMINATION    5      8.1    Amendment,
Modification and Termination    5      8.2    Awards Previously Granted    5

ARTICLE 9

   WITHHOLDING    5      9.1    Tax Withholding    5      9.2    Share
Withholding    5

ARTICLE 10

   BENEFICIARY DESIGNATION    6

ARTICLE 11

   MISCELLANEOUS    6      11.1    Employment    6      11.2    Participation   
6      11.3    Indemnification    6      11.4    Successors    6      11.5   
Gender and Number    6      11.6    Severability    6      11.7    Requirements
of Law    6      11.8    Securities Law Compliance    6      11.9    Governing
Law    6

 

ii



--------------------------------------------------------------------------------

SYBRON DENTAL SPECIALTIES, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1 Establishment of the Plan and Effective Date. Sybron Dental Specialties,
Inc., a Delaware corporation (the “Company”), hereby establishes a long-term
incentive plan to be known as the “Sybron Dental Specialties, Inc. 2005
Long-Term Incentive Plan” (the “Plan”). The Plan permits the granting of
Nonqualified Stock Options to Employees of the Company.

 

The Plan shall be effective as of February 8, 2005 (the “Effective Date”) upon
its approval by the stockholders at the 2005 annual meeting of stockholders.

 

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success, and
enhance the value, of the Company by linking the personal interests of
Participants to those of Company stockholders, and by providing Participants
with an incentive for outstanding performance.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent.

 

1.3 Duration of the Plan. The Plan commenced on the Effective Date, as described
in Section 1.1 herein, and shall remain in effect, subject to the right of the
Board of Directors to terminate the Plan at any time pursuant to Article 8
herein, until all Shares subject to it shall have been purchased or acquired
according to the Plan’s provisions. However, in no event may an Award be granted
under the Plan on or after the tenth (10th) anniversary of the Plan’s Effective
Date.

 

ARTICLE 2

DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

(a) “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options.

 

(b) “Award Agreement” means an agreement entered into by the Company and each
Participant, as described in Section 6.2 herein.

 

(c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

 

(d) “Board” or “Board of Directors” means the Board of Directors of the Company.

 

(e) “Cause” means fraud, dishonesty, competition with the Company, unauthorized
use of the Company’s trade secrets or confidential information, or continued
gross neglect by the Employee of the duties assigned to him or her by the Board
or the Company (if such neglect continues for thirty (30) days after notice by
the Board or the Company to the Employee specifying the duties being neglected
by Employee).

 

(f) “Change in Control” of the Company shall be deemed to have occurred if:

 

(i) any Person (but excluding the Company or any of its affiliates, a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company or its affiliates, an underwriter temporarily holding securities
pursuant to an offering of securities or any company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of the Company) is or becomes the Beneficial
Owner, directly or indirectly (other than where such acquisition occurs in
connection with a merger or consolidation where immediately thereafter the
pre-merger or pre-consolidation directors of the Company continue to constitute
at least a majority of the Board of Directors of the surviving entity or any
parent thereof), of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities, excluding
securities acquired directly from the Company or any of its affiliates;

 

1



--------------------------------------------------------------------------------

(ii) during any period of two consecutive years (not including any period prior
to the effective date of this Plan), individuals who at the beginning of such
period constitute the Board and any new director, whose election to the Board or
nomination for election to the Board by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board, provided that a director whose initial
assumption of office is in connection with an actual or threatened election
contest would not be deemed an approved director for purposes of determining
whether approved directors have ceased to constitute a majority of the Board;

 

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation where
immediately thereafter the pre-merger or pre-consolidation directors of the
Company continue to constitute at least a majority of the Board of Directors of
the surviving entity or any parent thereof, or other than a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person (subject to the same exclusions as set
forth in subsection (i) above) is or becomes the Beneficial Owner, directly or
indirectly, of securities in the Company (excluding securities acquired by such
person directly from the Company or any of its affiliates), representing 25% or
more of the combined voting power of the Company’s then outstanding securities;
or

 

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” means the committee, as specified in Article 3, appointed by the
Board to administer the Plan.

 

(i) “Company” means Sybron Dental Specialties, Inc., a Delaware corporation,
and, with respect to Participants or Employees, any and all Subsidiaries, or any
successor thereto as provided in Section 11.4 herein.

 

(j) “Director” means any individual who is a member of the Board of Directors of
the Company.

 

(k) “Disability” means a permanent and total disability, within the meaning of
Code Section 22(e)(3), as determined by the Committee in good faith, upon
receipt of sufficient competent medical advice from one or more individuals,
selected by the Committee, who are qualified to give professional medical
advice.

 

(l) “Employee” means any full-time, nonunion employee of the Company. Directors
who are not otherwise employed by the Company shall not be considered Employees
under this Plan.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” means the average of the highest and lowest quoted
selling prices for Shares on the relevant date, or (if there were no sales on
such date) the weighted average of the means between the highest and lowest
quoted selling prices on the nearest day before and the nearest day after the
relevant date, as reported in The Wall Street Journal or a similar publication
selected by the Committee.

 

(o) “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares,
granted under Article 6 herein, which is not intended to qualify as an
“incentive stock option” under Section 422 of the Code.

 

(p) “Option” means a Nonqualified Stock Option.

 

(q) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

 

(r) “Participant” means an Employee of the Company who has outstanding an Option
granted under the Plan.

 

(s) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

(t) “Retirement” shall have the meaning ascribed to such term in the
tax-qualified retirement plan of the Company.

 

2



--------------------------------------------------------------------------------

(u) “Shares” means the shares of common stock of the Company.

 

(v) “Subsidiary” means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least 50 percent of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns at least
50 percent of the combined equity thereof.

 

ARTICLE 3

ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board, or by any other Committee appointed by the Board consisting of not
less than two (2) Directors who are not Employees. The members of the Committee
shall be appointed from time to time by, and shall serve at the discretion of,
the Board of Directors.

 

It is intended that the Committee members shall, at all times, qualify as
“non-employee directors” pursuant to Rule 16b-3 under the Exchange Act and as
“outside directors” pursuant to the requirements of Section 162(m) of the Code.
However, the failure to so qualify shall not affect the validity of any Awards
made or other actions taken by the Committee in accordance with the provisions
of the Plan. If for any reason the Committee does not qualify to administer the
Plan, as contemplated by Rule 16b-3 under the Exchange Act or Section 162(m) of
the Code, the Board of Directors may appoint a new Committee so as to comply
with Rule 16b-3 and Section 162(m).

 

3.2 Authority of the Committee. The Committee shall have full power, except as
limited by law or by the Articles of Incorporation or Bylaws of the Company, and
subject to the provisions herein, to determine the size of grants of Awards; to
determine the terms and conditions of such Award grants in a manner consistent
with the Plan; to construe and interpret the Plan and any agreement or
instrument entered into under the Plan; to establish, amend, or waive rules and
regulations for the Plan’s administration; and (subject to the provisions of
Article 8 herein) to amend the terms and conditions of any outstanding Award to
the extent such terms and conditions are within the discretion of the Committee
as provided in the Plan; provided, however, that the Committee may not re-price,
or cancel and re-grant, any Option to reduce the Option Price. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate its authorities as identified hereunder.

 

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan, and all related orders and resolutions
of the Board of Directors, shall be final, conclusive, and binding on all
persons, including the Company, its stockholders, Employees, Participants, and
their estates and beneficiaries.

 

ARTICLE 4

SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the total number of Shares available for issuance under the Plan is 4,000,000.
These Shares may be either authorized but unissued or reacquired Shares. The
maximum number of Shares which may be covered by Awards issued to any Employee
may not exceed 1,000,000 Shares during any fiscal year.

 

4.2 Lapsed Awards. If any Award granted under the Plan is canceled, terminates,
expires, or lapses for any reason, then, subject to such rules and regulations
as may be promulgated by the Committee with respect thereto, any Shares subject
to such Award may again be available for the grant of any Award under the Plan.

 

4.3 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Company affecting the Shares, such adjustment shall be made in
the number and class of Shares which may be delivered under the Plan, and in the
number and class of and/or price of Shares subject to outstanding Awards under
the Plan, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights; and
provided that the number of Shares subject to any Award granted shall always be
a whole number.

 

ARTICLE 5

ELIGIBILITY AND PARTICIPATION

 

5.1 Eligibility. Persons eligible to participate in the Plan include those
Employees who contribute significantly to the management, development and
operations of the Company, as determined by the Committee, including Employees
who are members of the Board, but excluding Directors who are not Employees.

 

3



--------------------------------------------------------------------------------

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, those to whom Awards
shall be granted, and shall determine the nature and amount of each Award grant.

 

ARTICLE 6

STOCK OPTIONS

 

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees at any time and from time to time, as shall be
determined by the Committee. The Committee shall have discretion in determining
the number of Shares subject to Options granted to each Participant.

 

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine.

 

6.3 Option Price. The Option Price for each grant of an Option shall be
determined by the Committee; provided that the Option Price shall not be less
than 100 percent of the Fair Market Value of the Shares on the date the Option
is granted.

 

6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.

 

6.5 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant; provided, however, that except as otherwise determined by the
Committee or provided herein, each Option shall not become exercisable until the
fifth anniversary of the date the Option is granted. No Option may be
exerciseable later than the tenth anniversary of the date the Option is granted.

 

6.6 Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Secretary of the Company, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by payment in
full of the Option Price.

 

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent, or (b) with the Committee’s consent,
by tendering previously acquired Shares having a Fair Market Value at the time
of exercise equal to the total Option Price (provided that the Shares which are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price), or (c) with the Committee’s
consent, by a combination of (a) and (b).

 

The Committee also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law. The proceeds from such a payment shall be
added to the general funds of the Company and shall be used for general
corporate purposes.

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant’s
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

6.7 Restrictions on Share Transferability. The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.

 

6.8 Termination of Employment. If the employment of a Participant shall
terminate for any reason other than Cause, all Options held by the Participant,
which are not vested as of the effective date of employment termination,
immediately shall be forfeited to the Company (and shall once again become
available for grant under the Plan). However, the Committee, in its sole
discretion, shall have the right to immediately vest all or any portion of such
Options, subject to such terms as the Committee, in its sole discretion, deems
appropriate. Further, the Committee, in its sole discretion, shall have the
right to extend the maximum exercise period which may be permitted following
employment termination up to but not beyond the scheduled expiration date of the
Option.

 

4



--------------------------------------------------------------------------------

Except as otherwise determined by the Committee, Options which are vested as of
the effective date of employment termination may be exercised by the Participant
within the period beginning on the effective date of employment termination and
ending: (a) one (1) year following such date in the case of termination by
reason of Death, Disability, or Retirement; and (b) three (3) months following
such date in the case of termination for any other reason (and other than for
Cause). However, in no event shall the exercise period extend beyond the
scheduled expiration date of the Option.

 

6.9 Termination for Cause. If the employment of a Participant shall terminate
for Cause, all outstanding Options held by the Participant immediately shall be
forfeited to the Company, and no additional exercise period shall be allowed,
regardless of the vested status of the Options.

 

6.10 Non-transferability of Options. No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution; provided,
however, that the Committee shall have discretion to waive this restriction, in
whole or in part, so long as any such waiver is permitted in a plan exempt from
short-swing profit liability pursuant to Rule 16b-3 under the Exchange Act.

 

ARTICLE 7

CHANGE IN CONTROL

 

Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited by the terms of Section 11.7 herein, any and all Options granted
hereunder shall become immediately exercisable, and shall remain as such for the
duration of their term. In addition, subject to Article 8 herein, the Committee
shall have the authority to make any modifications to Awards as determined by
the Committee to be appropriate before the effective date of the Change in
Control.

 

ARTICLE 8

AMENDMENT, MODIFICATION, AND TERMINATION

 

8.1 Amendment, Modification and Termination. With the approval of the Board, at
any time and from time to time, the Committee may terminate, amend, or modify
the Plan. However, no such amendment, modification, or termination of the Plan
may be made without the approval of the stockholders of the Company, if such
approval is required by the Internal Revenue Code, by the insider trading rules
of Section 16 of the Exchange Act, by any national securities exchange or system
on which the Shares are then listed or reported, or by a regulatory body having
jurisdiction with respect thereto.

 

Notwithstanding anything to the contrary in this Plan, neither the Committee nor
the Board shall amend the Plan to (i) materially increase the benefits accrued
to participants under the Plan, (ii) materially increase the aggregate number of
securities that may be issued under the Plan or (iii) materially modify the
requirements as to eligibility for participation in the Plan, without the
approval of the Company’s stockholders, when that approval is required by
applicable law, or deemed necessary or advisable by the Committee.

 

8.2 Awards Previously Granted. No termination, amendment, or modification of the
Plan shall in any material manner adversely affect any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

 

ARTICLE 9

WITHHOLDING

 

9.1 Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy Federal, state and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any grant, exercise,
lapsing of restrictions, or payment made under or as a result of the Plan.

 

9.2 Share Withholding. With respect to tax withholding required upon the
exercise of Options, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum marginal total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing
and signed by the Participant.

 

5



--------------------------------------------------------------------------------

ARTICLE 10

BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) who shall be
entitled to exercise his or her vested Options in the event of his or her death
before he or she exercises all vested Options. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Human Resource Department of the Company during
the Participant’s lifetime. In the absence of any such designation, vested
Options which have not been exercised prior to the Participant’s death may be
exercised by the administrator of the Participant’s estate.

 

ARTICLE 11

MISCELLANEOUS

 

11.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

 

For purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of employment.

 

11.2 Participation. No Employee shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.

 

11.3 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

11.4 Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

 

11.5 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

11.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

11.7 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

11.8 Securities Law Compliance. Transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
1934 Act. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.

 

11.9 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the Company’s state of incorporation.

 

6